08-3650-cv
    Matheson v. Ocwen Federal Bank FSB


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Daniel Patrick Moynihan United
    States Courthouse, 500 Pearl Street, in the City of New York, on
    the 22nd day of February, two thousand ten.

    PRESENT:
                     ROBERT A. KATZMANN,
                     REENA RAGGI,
                          Circuit Judges,
                     JOHN G. KOELTL,*
                          District Judge.


    Marilyn E. Matheson,

                             Plaintiff-Counter-
                             Defendant-Appellant,

                     v.                                   08-3650-cv

    Ocwen Federal Bank FSB, Delta Funding
    Corporation, Wells Fargo Bank Minnesota,
    National Association, as trustees for Delta
    Home Equity Loan Trust, Delta Funding Home
    Equity Loan Trust, Banker Trust Company of
    California, N.A., as Trustees for the Delta
    Funding Home Equity Loan Trust, Norwest Bank
    Minnesota, also as Trustee for the Delta
    Funding Home Equity Loan Trust,



            *
          The Honorable John G. Koeltl, of the United States District
    Court for the Southern District of New York, sitting by
    designation.
                Defendants-Counter-
                Claimants-Appellees,

Allstate Consultant, Inc., also known as
City Mortgage Bankers, Doe Corporation,
1 through X,

               Defendants-Appellees.
___________________________________________

FOR APPELLANT: Marilyn E. Matheson,pro se, Rosedale, N.Y.

FOR APPELLEES: Kyra A. Grundeman (Daniel L. Cantor, Brian P.
               Brooks, on the brief), O’Melveny & Myers LLP, New
               York, N.Y.



     Appeal from a judgment of the United States District Court

for the Eastern District of New York (Vitaliano, J.).

     UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the appeal be DISMISSED for lack of jurisdiction.

     Marilyn E. Matheson, pro se, appeals from the district

court’s order granting summary judgment in favor of all

defendants except Delta Funding Corporation and Delta Financial

Corporation.   We assume the parties' familiarity with the facts

and procedural history.

     Upon review of the record and case law, this Court has

determined sua sponte that it lacks jurisdiction over this appeal

because a final order has not been issued by the district court

as contemplated by 28 U.S.C. § 1291.     See Coopers & Lybrand v.

Livesay, 437 U.S. 463, 467 (1978).     Appellant’s claims against

Delta Funding Corporation and Delta Financial Corporation remain


                                 2
unresolved because those defendants are protected by a bankruptcy

stay, see Manufacturers Hanover Trust Co. v. Yanakas, 7 F.3d 310,

314-15 (2d Cir. 1993), and a final judgment as to fewer than all

parties has not been entered as contemplated by Fed. R. Civ. P.

54(b).    See LTV Steel Co., Inc. v. United Mine Workers of America

(In re Chateaugay Corp.), 928 F.2d 63, 64-65 (2d Cir. 1991)

     For the reasons stated above, the appeal is DISMISSED

without prejudice to a reinstatement should the district court

certify “a final judgment as to one or more, but fewer than all,

claims or parties” based on a finding of “no just reason for

delay.”    Fed. R. Civ. P. 54(b).


                                FOR THE COURT:
                                Catherine O’Hagan Wolfe, Clerk




                                    3